Reverse and Render and Opinion Filed November 19, 2014




                                                    S   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                 No. 05-13-00209-CV

                                FLUOR INTERCONTINENTAL, INC., Appellant
                                                 V.
                                        DAVID DAWSON, Appellee

                                 On Appeal from the 134th Judicial District Court
                                              Dallas County, Texas
                                        Trial Court Cause No. 09-15340


                                            MEMORANDUM OPINION
                                      Before Justices FitzGerald, Evans, and Brown
                                              Opinion by Justice FitzGerald

          The parties have filed an agreed motion for order effectuating settlement. We grant the

motion, reverse the judgment of the trial court, and render judgment that appellee David Dawson

take nothing from appellant Fluor Intercontinental, Inc.1




130209F.P05                                                   /Kerry P. FitzGerald/
                                                              KERRY P. FITZGERALD
                                                              JUSTICE




   1
       See TEX. R. APP. P. 42.1(a)(2)(A).
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

FLUOR INTERCONTINENTAL, INC.,                        On Appeal from the 134th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. 09-15340.
No. 05-13-00209-CV          V.                       Opinion delivered by Justice FitzGerald.
                                                     Justices Evans and Brown participating.
DAVID DAWSON, Appellee

       In accordance with this Court’s opinion of this date, we REVERSE the trial court’s
judgment and RENDER judgment that appellee David Dawson take nothing from appellant
Fluor Intercontinental, Inc.

       It is ORDERED that each party bear its own costs of this appeal.

       After all costs of appellant Fluor Intercontinental, Inc. have been paid, the obligations of
Westchester Fire Insurance Company and National Union Fire Insurance Company of Pittsburgh,
PA as sureties on appellant Fluor Intercontinental, Inc.’s supersedeas bonds are discharged.


Judgment entered November 19, 2014.




                                               –2–